                Case:
ILND 450 (Rev. 10/13)    1:19-cv-08389
                      Judgment in a Civil Action   Document #: 51 Filed: 07/13/20 Page 1 of 1 PageID #:302

                                         IN THE UNITED STATES DISTRICT COURT
                                                       FOR THE
                                            NORTHERN DISTRICT OF ILLINOIS

Christopher Bilek,

Plaintiff(s),
                                                                    Case No. 19 C 8389
v.                                                                  Judge Charles P. Kocoras

Federal Insurance Company, Health Insurance
Innovations, Inc. and Does 1-10,

Defendant(s).

                                                     JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                    in favor of plaintiff(s)
                    and against defendant(s)
                    in the amount of $       ,

                              which          includes       pre–judgment interest.
                                             does not include pre–judgment interest.

          Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

          Plaintiff(s) shall recover costs from defendant(s).


                    in favor of defendant(s)
                    and against plaintiff(s)
.
          Defendant(s) shall recover costs from plaintiff(s).


              other: Judgment entered in favor of defendants Federal Insurance Comppany and Health
Insurance Innovations and against plantiff Christopher Bilek.

This action was (check one):

      tried by a jury with Judge     presiding, and the jury has rendered a verdict.
      tried by Judge     without a jury and the above decision was reached.
     decided by Judge Charles P. Kocoras on motions to dismiss.



Date: 7/13/2020                                                  Thomas G. Bruton, Clerk of Court

                                                          Vettina Franklin, Deputy Clerk
